PER CURIAM.
The judgment of the trial court is reversed, and the cause is remanded for a new trial upon the authority of Singletary v. State, 543 So.2d 755 (Fla. 3d DCA 1988), and Carter v. State, 512 So.2d 284 (Fla. 3d DCA 1987). We again certify to the Florida supreme court the following question of great importance to the administration of justice:
MAY THE DEFENDANT’S RIGHT TO HAVE THE TRIAL JUDGE PRESENT DURING THE VOIR DIRE OF PROSPECTIVE JURORS BE VALIDLY WAIVED BY HIS ATTORNEY OR MUST THE DEFENDANT PERSONALLY WAIVE SUCH RIGHT?
REVERSED AND REMANDED; QUESTION CERTIFIED.